Case 1:19-cv-21996-MGC Document 86-1 Entered on FLSD Docket 04/02/2020 Page 1 of 8



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA




    SLAM DUNK I, LLC, on behalf of itself
    and all others similarly situated,

              Plaintiff,                                 Case: 1:19-cv-21996-MGC

              v.

    CONNECTICUT GENERAL LIFE
    INSURANCE COMPANY,

              Defendant.



            DECLARATION OF NOAH A. LEVINE IN SUPPORT OF
      DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS AMENDED
                              COMPLAINT

          I, Noah A. Levine, declare under penalty of perjury that the following is true and

   correct:

          1.         I am a partner in the law firm of Wilmer Cutler Pickering Hale and Dorr

   LLP, located at 250 Greenwich Street, New York, New York 10007, counsel for Defendant

   Connecticut General Life Insurance Company (“Connecticut General”). I am admitted to

   practice in this Court pro hac vice. I am familiar with the facts and circumstances set forth in

   this Declaration.

          2.         I submit this Declaration in support of Defendant’s Reply in Support of its

   Motion to Dismiss Plaintiff Slam Dunk I, LLC’s (“Slam Dunk”) Amended and

   Supplemental Class Action Complaint.




                                                    1
Case 1:19-cv-21996-MGC Document 86-1 Entered on FLSD Docket 04/02/2020 Page 2 of 8



          3.     On December 9, 2019, Slam Dunk produced to Connecticut General rate

   tables in its possession for three group universal life policies: Policy No. M101500 issued to

   Hyatt Corporation, Policy No. M104310 issued to Magellan Health Services, and Policy

   No. M103800 issued to Continental Airlines.1

          4.     Attached as Exhibit A is the COI rate table applicable to Certificate No.

   6134709/10263 under Policy No. M101500, to which Slam Dunk applied the bates number

   SDI0001668.

          5.     Attached as Exhibit B is the COI rate table applicable to Certificate No.

   6185028/10274 under Policy No. M104310, to which Slam Dunk applied the bates number

   SDI0004269.

          6.     Attached as Exhibit C is the COI rate table applicable to Certificate No.

   6176797/10136 under Policy No. M103800, to which Slam Dunk applied the bates number

   SDI0003622.


   Dated: April 2, 2020                               By: __/s/ Noah A. Levine     __
          New York, New York                                Noah A. Levine




   1
         Slam Dunk marked the attached exhibits as “Confidential” in its 12/09/2019 production.
   Connecticut General has conferred with Slam Dunk, which assents to the public filing of these
   documents.
                                                  2
Case 1:19-cv-21996-MGC Document 86-1 Entered on FLSD Docket 04/02/2020 Page 3 of 8




                         EXHIBIT A
Case 1:19-cv-21996-MGC Document 86-1 Entered on FLSD Docket 04/02/2020 Page 4 of 8
Case 1:19-cv-21996-MGC Document 86-1 Entered on FLSD Docket 04/02/2020 Page 5 of 8




                         EXHIBIT B
Case 1:19-cv-21996-MGC Document 86-1 Entered on FLSD Docket 04/02/2020 Page 6 of 8
Case 1:19-cv-21996-MGC Document 86-1 Entered on FLSD Docket 04/02/2020 Page 7 of 8




                         EXHIBIT C
Case 1:19-cv-21996-MGC Document 86-1 Entered on FLSD Docket 04/02/2020 Page 8 of 8
